Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        January 13, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    In the Matter of the                                             No. 53591-2-II
    Personal Restraint of

    MICHAEL ALLEN HEDGES,

                                 Petitioner.
                                                              UNPUBLISHED OPINION



          LEE, A.C.J. — Michael Hedges seeks relief from personal restraint resulting from his

2016 plea of guilty to second degree assault with sexual motivation, third degree assault, and

residential burglary.1 Because he was convicted of a sex offense, the trial court imposed a set of

conditions in his judgment and sentence, Appendix H, section (b), including the following:

          2) The defendant shall have no contact with minor aged children without prior
          approval of the Community Corrections Officer and/or treatment provider.
          3) The defendant shall hold no position of authority or trust involving minor aged
          children.

Resp. to Personal Restraint Pet., App. A, at 18.




1
  Because the State concedes that Hedges’s judgment and sentence is facially invalid, his petition
is not subject to RCW 10.73.090’s time-bar.
No. 53591-2-II


        Hedges argues that these conditions should be stricken because they are not crime related

in that the victim of his crimes was an adult woman. The State concedes that he is correct. We

agree with Hedges and accept the State’s concession.

        Sentencing courts may order an offender to comply with crime-related prohibitions while

they are on community custody. RCW 9.94A.703(3)(f). Here, Hedges was convicted of offenses

against an adult. Therefore, the challenged community custody prohibitions relating to minors are

not crime related. Accordingly, we grant Hedges’s petition and remand to the trial court to vacate

the above conditions from his judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    LEE, A.C.J.
 We concur:



 WORSWICK, J.




 GLASGOW, J.




                                                2